DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 

Terminal Disclaimer
The terminal disclaimer filed on 02/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10600893 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: forming a barrier layer on a surface of a field effect transistor; forming an electrically conductive layer directly contacting the barrier layer;  forming a plurality of nanowire structures on a surface of the electrically conductive layer of the field effect transistor by applying an electric potential to the electrically conductive layer through a wiring path, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Berg (USPGPUB DOCUMENT: 20090233124) discloses a method, comprising:
forming a plurality of nanowire structures (106 and 108 of Figures 3a-3e)[0086] on a surface of an electrically conductive layer (102/104 of Figure 3)[0081,0084] by applying an electric potential (refer to 5186, “the conducting helplayer can be electrically grounded or connected to the potential of the substrate holder, or to some other suitable grounding potential”) to the electrically conductive layer (102/104 of Figure 3)[0081,0084] through a wiring path (portion of 120); and
forming a discontinuity in the wiring path (removal of the conductive layer ((120) on specific locations) [0090] (portion of 120) after the plurality of nanowire structures (106 and 108 of Figures 3a-3e)[0086] are formed but does not disclose forming a barrier layer on a surface of a field effect transistor; forming an electrically conductive layer 

The following is an examiner’s statement of reasons for allowance:
Claims 13-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: forming a barrier layer on an entire surface of a semiconductor structure; etching a portion of the barrier layer on a drain region of the semiconductor structure; depositing an insulator layer on the drain region; depositing an electrically conductive layer on the insulator layer; and forming a plurality of nanowire structures on a surface of the electrically conductive layer of the semiconductor structure, wherein the barrier layer is formed before forming the plurality of nanowire structures, in combination with the rest of claim limitations as claimed and defined by the Applicant. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819